The plaintiff in error, plaintiff below, brought suit against the defendants to recover upon six promissory notes. The defendants pleaded payment and satisfaction. The case was submitted to a jury upon the evidence and instructions of the trial court. The jury returned a general verdict for the defendants. No exceptions were taken to any of the evidence or to the instructions of the court by the plaintiff.
The plaintiff seeks a reversal of the case for the reason that the verdict is not supported by the evidence and is contrary to the evidence. The plaintiff urges that upon a conflict of the evidence, written evidence is the best evidence and must prevail.
An examination discloses that there was a direct conflict in the evidence, and this court is thoroughly committed to the rule that it will not review the evidence for the purpose of determining the weight thereof, and if there is any competent evidence reasonably tending to sustain the verdict, though it be conflicting, and there are no errors in the instructions of the court, that the verdict of the jury will not be disturbed.
In the case of Gilbert v. Welchel et al., *Page 455 162 Okla. 133, 19 P.2d 609, this court held:
"Where there is any competent evidence reasonably tending to sustain a verdict, though the evidence be conflicting, and the cause is submitted to the jury upon instructions fairly stating the applicable law, this court will not review the evidence for the purpose of determining the weight thereof, in an effort to substitute its judgment for the judgment rendered on the verdict, and the verdict will not be disturbed on appeal."
We have examined the entire record in this case and found competent evidence to sustain the verdict of the jury. The question of the weight of the evidence was for the jury, and the jury having determined it, its holding will not be disturbed by this court.
To the same effect is Swindler v. Selby, 130 Okla. 294,  267 P. 471, and numerous other decisions of this court.
The judgment is therefore affirmed.
The Supreme Court acknowledges the aid of Attorneys Carl Kruse, Roy J. Elam, and Dan Mitchell in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Kruse and approved by Mr. Elam and Mr. Mitchell, the cause was assigned to a justice of this court for examination and report to the court. Thereafter, upon consideration by a majority of the court, this opinion was adopted.